694 S.E.2d 766 (2010)
STATE of North Carolina
v.
Ricky Sylvester GRAHAM.
No. 459P09.
Supreme Court of North Carolina.
March 11, 2010.
Michael E. Casterline, Asheville, for Ricky Sylvester Graham.
Jonathan P. Babb, Special Deputy Attorney General, for State of NC.
*767 Prior report: ___ N.C.App. ___, 683 S.E.2d 437.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Defendant-Appellant on the 10th of November 2009 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the State of NC, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 11th of March 2010."